IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
I.D. # 0303008652A

Vv.

STANLEY YELARDY,

44 a ae a

Defendant.

Submitted: February 11, 2020
Decided: May 1, 2020

ORDER SUMMARILY DISMISSING DEFENDANT’S REQUEST FOR A
CERTIFICATE OF ELIGIBILITY TO FILE UNDER
11 Del. C. § 4214(f) AND Del. Super. Ct. Spec. R. 2017-1

This 1st day of May, 2020, upon consideration of the Request for a Certificate
of Eligibility filed by Stanley Yelardy (the “Request”) and the record in this matter,
it appears to the Court that:

1. On August 20, 2004, following a four-day trial, a Superior Court jury
convicted Yelardy of four counts of Robbery First Degree, four counts of Possession
of a Firearm During Commission of a Felony (“PFDCF”), Wearing a Disguise
during Commission of a Felony (“Disguise”), Reckless Endangering Second

Degree, and Receiving Stolen Property. Before sentencing, the Court granted the

State’s petition to declare Yelardy a habitual offender with respect to the Robbery
and PFDCF charges.'! Under the then-extant Habitual Criminal Act, Yelardy faced
a minimum sentence of twenty years for each of the Robbery charges and each of
the PFDCF charges. The Court sentenced Yelardy on January 19, 2005 to 160 years
at Level V for the Robbery and PFDCF charges, which was the minimum mandatory
sentence. The Court suspended Yelardy’s Level V sentence for the remaining
charges. Yelardy’s convictions and sentence were upheld on appeal and on
postconviction review.

2. Yelardy now requests a certificate of eligibility to file a petition seeking
exercise of the Court’s jurisdiction to modify his sentence under 11 Del. C. §
4214(f).2 Section 4214(f) permits a defendant sentenced as a habitual criminal
before July 19, 2016 “to a minimum sentence of not less than the statutory maximum
penalty for a violent felony pursuant to subsection (a) of this section” to petition the
Superior Court for sentence modification after the defendant has “served a sentence
of incarceration equal to any applicable mandatory sentence otherwise required by
this section or the statutes describing said offense ....”* This is referred to as the

“time-served requirement” because it requires a defendant to show they have served

 

' D.L 104, 138. 11 Del. C. § 4214(a) (2003) (providing that a person previously convicted of at
least three separate, successive felonies, who thereafter is convicted of a fourth felony, could be
declared a habitual criminal).

* D.I. 210; Del. Super. Ct. Spec. R. 2017-1(c)(2), (3).

311 Del. C. § 4214(f).
whatever mandatory sentence they would face under the current version of the
Habitual Criminal Act.

3. Yelardy first asked the Office of Defense Services (“ODS”) to file a
request on his behalf. ODS declined to do so, concluding Yelardy did not meet the
time-served requirement under Section 4214(f). Yelardy then filed his Request pro
se. Yelardy contends he should be permitted to proceed pro se because he has
represented himself without counsel throughout this case, including during trial.

4. The Court’s rule governing relief under Section 4214(f) prohibits a
defendant from filing a pro se request for a certificate of eligibility unless the
petitioner has been granted permission to proceed pro se.° Even if the Court granted
Yelardy’s request to proceed pro se, however, it is apparent from the face of the
petition and the record of the prior proceedings in this case that Yelardy is not
entitled to relief under Section 4214(f).

5. Yelardy’s past convictions that formed the basis of the State’s habitual
offender petition included (1) a 1970 conviction for Bank Robbery under 18 U.S.C.
§ 2113(a); (2) 1975 convictions for Armed Robbery and Aiding & Abetting under
18 U.S.C. § 2113(d), and (3) 1992 convictions for Burglary, Theft of a Motor

Vehicle, Theft, and Receiving Stolen Property. The two federal convictions for

 

4D J. 210 at 1.
> Del. Super. Ct. Spec. R. 2017-1(c)(2).
Bank Robbery and Armed Robbery were both “serious violent felonies” under
federal law.® Therefore, under the current version of the Habitual Criminal Act,
Yelardy is eligible for sentencing under Sections 4214(c) or (d), and his minimum
mandatory sentence for the Robbery and PFDCF charges in this case remains at 160
years. Yelardy has not served that period of time and therefore he does not meet
Section 4214(f)’s requirement that he serve “a sentence of incarceration equal to any
applicable mandatory sentence otherwise required by this section.” The Court
therefore summarily dismisses Yelardy’s Request.’

FOR THE FOREGOING REASONS, IT IS ORDERED that Stanley

Yelardy’s Request for Certification of Eligibility is DISMISSED SUMMARILY.

dh Doh

Abigail M. LeGrow Judge
Original to Prothonotary
cc: Todd E. Conner Esquire
Annemarie Puit, Deputy Attorney General

 

® See 18 U.S.C. § 3559(c)(2)(F)(i) (defining “serious violent felony” as including “robbery (as
described in section 2111, 2113, or 2118)....”).
’ Del. Super. Ct. Spec. R. 2017-1(d)(8).

4